USDC SDNY
DOCUMENT
ELECTRON|CALL¥ FILED

DOC#: ._____

2/21/2019

Mason Tenders Distric "' ~¢

ol GR£ATEI NEW VORK
and 1086 lSLAND

   

 

OF GREATER NEW YORK & LONG lSLAND
llaluk Sa\'ci
ASSOC|ATE GENERAL
CDUNSEL

hsavci@masontenders.org

February 2l, 2019

By ECF
The Honorable Analisa Torres

United States District Court Judge
Southem District of New York
500 Pearl Street

New York, NY 10007

Re.‘ T)'uslees et al. v. Khan Enlerp)'ise Construction, Inc. (19-CV-0[146-AT)

Dear Judge Torres:

I write on behalf of Petitioners in the above-captioned matter, which is one to confirm
and enforce a February 7, 2018 arbitration award against Respondent Khan Enterprise
Construction, Inc.

As of February 21, 2019 (the deadline for effectuating service as set forth in the Court’s
February 7, 2019 scheduling Order) Petitioners have made two unsuccessful attempts through a
Process Server to serve Respondent at their last known address Petitioners have requested that
the Process Server serve the case on Respondent through New York Department of State.

Accordingly, Petitioners respectfully request an extension of the Court’s deadline to file
their Aff`ldavit of Service in this case.

Respectf`ully submitted,

GRANTED. By March 7, 2019, Petitioners Shall A/_\/_ / V

file their Affldavit of Service. _
Haluk Savcl, Esq.

SO ORDERED.

Dated: February 21_, 2019
New York, New York

cw

ANALISA TORRES
United States District Judge

